significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct tep met a in re company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year the plan population consists of approximately active participants and approximately retirees as of date the present_value of accrued_benefits under the plan was dollar_figure the current_liability was dollar_figure and the market_value of plan assets was dollar_figure the company is a non-profit corporation and was formed by the merger of the at the end of at the same time as the corporate merger the respective defined benefit pension plans maintained by the two hospitals were merged to form the plan the company is located in approximately miles the company is the only acute care hospital i inv - ‘and serves a population of approximately big_number the company has experienced temporary substantial business hardship as evidenced by net losses in income and negative working_capital during the through fiscal years the economic factors impacting hospitals in new york are similar to those affecting hospitals nationwide operating costs to provide care services have been increasing while the charges for those services are limited by the amount hmo’s government insurers and other large health insurance_companies will pay the merger that formed the company was intended to be a cost-cutting measure through an alignment of operations and a consolidation of facilities prior to and subsequent to the merger economic conditions such as declining patient-care revenues and increased costs for wages and recruitment in response to a national shortage of healthcare personnel caused the hospitals to operate at substantial net losses the net losses experienced by the company for the and fiscal years were approximately dollar_figure million and dollar_figure million respectively working_capital figures have ranged from negative dollar_figure million for the fiscal_year to negative dollar_figure million for the fiscal_year throughout the to period however the company has maintained a positive net_worth the net_loss for the fiscal_year decreased to dollar_figure the company was able to continue in operation due to healthy cash flows generated during these years measures have been taken by the company to reduce its accounts receivables and thereby increase its working_capital such measures include timely reimbursement terms in newly negotiated contracts with several payors and enhanced collection procedures the company's efforts to affect a turnaround include staff reductions eliminating non-profitable services outsourcing functions consolidation of services and inventory control revenue enhancement efforts undertaken by the company include the installation of newer technology upgrading operating room equipment adding a family practice clinic and privatizing of a care center the company has also devoted resources to analyzing existing contracts and establishing new contracts with non-medicare payors financial projections made by the company show an expected net profit for the fiscal_year additionally the company projects sufficient net_income through to enable continued funding of the plan if a waiver is granted accordingly this waiver has been granted subject_to the following condition by date all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pension_benefit_guaranty_corporation shall be executed the company has agreed to this condition nothing precludes the company from subsequently requesting a modification of this condition if the company fails to meet this condition as stated above or as modified later this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely yours carol d gold dikector employee_plans
